                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )               Case No. 15-20042-02-CM
RICARDO FELIX-GAMEZ,                             )
                                                 )
                      Defendant.                 )
                                                 )

                                   MEMORANDUM AND ORDER

       This closed criminal case is before the court on defendant Ricardo Felix-Gamez’s pro se

Motion for Ninety Days Extension to File a Petition for Hearing on Petitioner[’s] Forfeiture Pursuant

to 21 U.S.C.S. § 853(n)(1) (Doc. 211). It appears that defendant filed his motion in response to the

government’s Notice of Forfeiture on Certain Property (Doc. 210).

       Defendant’s motion relates to $19,608.55 in currency that was seized upon his arrest. He

claims that this money has no association with the case and wants additional time to object to its

forfeiture. But the government specifically excluded this currency its Notice in Doc. 210, stating, “The

United States will seek a Final Order of Forfeiture for the remaining $19,608.55 United States

currency in the case at the appropriate time.” (Id. at 1.) Based on this representation, the government

intends to pursue a Final Order of Forfeiture at some point, but not now. When the government

eventually seeks a Final Order, defendant may ask for relief again.

       Because the defendant’s motion relates to currency that is not part of the government’s Notice,

defendant’s motion for additional time to request a hearing is moot.




                                                     -1-
       IT IS THEREFORE ORDERED that defendant’s Motion for Ninety Days Extension to File a

Petition for Hearing on Petitioner[’s] Forfeiture Pursuant to 21 U.S.C.S. § 853(n)(1) (Doc. 211) is

denied without prejudice to being raised again at an appropriate time.

       Dated this 24th day of January, 2020, at Kansas City, Kansas.


                                                     s/ Carlos Murguia
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                  -2-
